PER CURIAM.
Appellant, a contractor, plaintiff in the lower court, sued the appellee, a municipality, to recover final payment and damages under a contract for the construction of roads. This appeal follows judgment adverse to the appellant.
Several errors have been assigned, only one of which is it necessary for us to discuss. Appellant did its last work on the contract in May 1959. It was compelled to stop work because of heavy rains and inadequate storm drainage for which the appellant was in no way responsible.
At the trial before a jury, over the appellant’s objection, there was received in evidence a series of photographs taken in April 1960. These photographs were taken subsequent to a tropical hurricane and torrential rains occurring in March 1960 which were declared a disaster by the United States Government and used by the municipality to obtain disaster relief from *545the Federal Government. From the record it appears that the receipt of this demonstrative evidence was clearly prejudicial and deprived the appellant of a fair and impartial trial. The photographs showed clearly the hurricane and rain damage done to the roads constructed by the appellant; they were misleading and should have been rejected. Loftin v. Howard, 82 So.2d 125, 57 A.L.R.2d 488 (Fla.1955).
The judgment of the lower court is reversed and the cause is remanded for further proceedings.
ALLEN, Acting C. J., SHANNON, J., and HEWITT, ROBERT S., Associate Judge, concur.